UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant Filed by a Party other than the Registrant Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 First Keystone Financial, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [X ] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, schedule or registration statement no.: (3) Filing party: (4) Date filed: [First Keystone Financial, Inc. Letterhead] REMINDER TO OUR SHAREHOLDERS February 10, 2010 Dear Shareholder: We recently mailed you a proxy statement/prospectus in connection with our upcoming special meeting of shareholders to be held on March 2, 2010, at which the merger agreement with Bryn Mawr Bank Corporation will be considered.According to our records, we have not yet received your proxy. Your vote is very important, regardless of the number of shares you own. Whether or not you expect to attend the meeting, please take a moment to VOTE your shares by returning your proxy in the envelope provided.If your shares are held with a broker or bank, you can also vote by telephone or Internet by following the instructions on the proxy voting instruction form.Our Board of Directors unanimously recommends a vote “FOR” each of the proposals. If you would like an additional copy of the proxy materials for the special meeting, please contact Carol Walsh at (610) 892-5144.The proxy statement is also available on our website at www.firstkeystone.com.Simply click on “Investor Information” and then on "Special Shareholder Meeting”. Thank you in advance for your support. Sincerely, /s/Donald S.
